Citation Nr: 0931759	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-41 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision that 
denied service connection for PTSD.  The Veteran timely 
appealed.

In August 2005, the Veteran testified during a video 
conference hearing before the undersigned at the RO.  In 
December 2006, the Board remanded the matter for additional 
development.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran currently has PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through December 2004 and December 2006 letters, the RO or 
VA's Appeals Management Center (AMC) notified the Veteran of 
elements of service connection and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the December 2006 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

Service treatment records contain no findings of PTSD, or of 
any psychiatric disability.

VA outpatient treatment records, dated from 2002 through 
2005, include diagnoses of both PTSD and rule-out PTSD.
 
In August 2005, the Veteran provided further details and 
testimony as to two in-service stressors-namely, during a 
nighttime fueling operation, the Veteran's helper got his 
foot caught in a line tied between the vessels, and the 
Veteran injured his hands trying to loosen the line and avoid 
going overboard; and an incident when enemy gun boats 
approached the vessel.

Statements from former sailors who had served with the 
Veteran aboard the U.S.S. Marias (AO-57) indicate that the 
vessel had been pursued by enemy gun boats.  The Basic 
Narrative History for the U.S.S. Marias (AO-57) also 
indicates that eleven days of combat service were 
accomplished during the first operational line swing through 
the war zone, in support of Seventh Fleet units operating in 
the South China Sea in early 1973.  The Veteran's service 
treatment records reflect scars on the left side of the 
fingers of the Veteran's right hand at his separation 
examination.  Credible supporting evidence need not 
corroborate every detail of a claimed stressor.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  The records need only 
imply the Veteran's participation (e.g., to not controvert 
the Veteran's assertion that he was present when the events 
the records establish that his unit experienced occurred).  
See Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

Following the Board's December 2006 remand, the Veteran 
underwent a VA examination for purposes of determining 
whether he currently has PTSD; and if so, whether there is a 
link between the current symptomatology and one or more of 
the in-service stressors.

The Veteran underwent a VA PTSD examination in June 2009.  
The examiner reviewed the Veteran's claims file, noting that 
the Veteran had worked post-service as an electrician for 35 
years and retired in October 2008.  The Veteran reportedly 
felt as if he had a nervous condition that first occurred in 
the 1990's.  However, the Veteran denied missing any work due 
to symptoms of mental illness, and reported having multiple 
medical issues which led to his retirement.  Current 
symptomatology reported by the Veteran included nightmares 
related to his service aboard ship near the Republic of 
Vietnam, occurring approximately three times monthly; 
nightmares about his mother dying, who is terminally ill; and 
social isolation.  The VA examiner did not diagnose PTSD.

The VA examiner opined that it did not appear that the 
Veteran's current symptomatology was linked to the claimed 
stressors.  The examiner noted that the Veteran's complaints 
of feeling somewhat depressed were in relationship to the 
anticipation of his mother's eventual death and the loss of 
his last family member.  The examiner opined that the 
Veteran's current depressive disorder was not related to his 
military service.

The Board notes that some PTSD symptoms have been documented 
in the claims file.  While there are clinical diagnoses, 
including PTSD, in a few outpatient treatment records, those 
reports did not cite to and discuss the DSM IV criteria and 
did not include a complete mental status interview with a 
discussion of the Veteran's stressors and the criteria upon 
which a diagnosis was reached.  The VA examiner was unable to 
find a definite link between the stressors the Veteran 
reported and his psychiatric symptomatology.  The June 2009 
VA examination report is supported by the evidence of record, 
more detailed, more persuasive, and deserving of greater 
probative value than any other evidence of record.  A clear 
preponderance of the record is against a finding that the 
Veteran has PTSD.  

The Board has considered the Veteran's testimony that he has 
PTSD related to his period of active duty.  While a layperson 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  His claim that he has PTSD related to active 
duty is not competent evidence is lacks the probative weight 
of the 2009 VA examination report.  

The benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Veteran has not claimed and the record does not 
show that psychiatric disability other than PTSD had its 
onset or is otherwise related to service.  Psychiatric 
disability was not exhibited during active duty and was first 
manifested after service.  On VA examination in June 2009, 
the diagnosis was depressive disorder and it was specifically 
indicated that there was no indication that his disability 
was related to his military service.  There is no basis to 
grant service connection for a psychiatric disability other 
than PTSD.


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


